 Case 1:96-cr-00141-JHR Document 163 Filed 02/05/21 Page 1 of 2 PageID: 94



                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY


UNITED STATES OF AMERICA
                                            Case No. 96cr141-01(JHR)
         v.

ZEL TISBY

                                DETENTION ORDER

              THIS MATTER having come before the Court on the motion

of the United States (Daniel Friedman, Assistant U.S. Attorney,

appearing), for an order detaining defendant Zel Tisby, (-HIIUH\

=XFNHU(VT, appearing) pending a Violation of Supervised Release

Hearing, pursuant to Federal Rule of Criminal Procedure 32.1, on

the grounds that the defendant poses a risk of flight and a danger

to the community; and the Court having conducted a hearing on

February 5, 2021; and the Court having considered the contents of

the Petition for Warrant for Offender Under Supervision; and WKH

'HIHQGDQW KDYLQJ FRQVHQWHG WR GHWHQWLRQ DQG the                  Court

having    found    that   the   defendant   has   not   met   his   burden   of

establishing that he does not present a risk of flight or pose a

danger to the community; and the Court noting that the Violation of

Supervised Release Hearing is scheduled for 2:00 P.M. on February

9, 2021 before the Honorable Joseph H. Rodriguez; and for good

cause shown,

                  IT IS on this 5th day of February 2021,

     ORDERED that the motion of the United States to detain

the defendant pending the Violation of Supervised Release Hearing

is hereby GRANTED, and defendant is ordered detained until further
 Case 1:96-cr-00141-JHR Document 163 Filed 02/05/21 Page 2 of 2 PageID: 95



order of the Court; and it is further

             ORDERED that the defendant is granted leave to reopen the

detention hearing should he wish to present evidence to support a

request for bail; and it is further

             ORDERED that the defendant is hereby committed to the

custody of the Attorney General or a designated representative for

confinement in a corrections facility separate, to the extent

practicable, from persons awaiting or serving sentences or held in

custody pending appeal, until further order of this Court; and it

is further

             ORDERED that while in custody, the defendant be afforded

a reasonable opportunity for private consultation with defense

counsel; and it is further

             ORDERED that upon order of a court of the United States

or on request of an attorney for the Government, the person in charge

of the corrections facility shall deliver the defendant to a United

States Marshal for the purpose of an appearance in connection with

a court proceeding.




                                        ANN MARIE DONIO
                                        UNITED STATES MAGISTRATE JUDGE
